Title: [Diary entry: 17 October 1794]
From: Washington, George
To: 

17th. & 18th. Remained at Cumberland, in order to acquire a true knowledge of the strength—condition—&ca. of the Troops; and to see how they were provided, and when they could be got in readiness to proceed. I found upwards of 3200 Men (Officers included) in this Encampment; Understood that about 500 more were at a little

Village on the Virginia side, 11 Miles distant, called Frankfort, under the command of Majr. Genl. Morgan; that 700 more had arrived at that place the evening of the 18th. undr. Brigr. Mathews and 500 more were expected in the course of a few days under Colo. Page and That the whole were well supplied with Provns., Forage & Straw. Having requested that every thing might be speedily arranged for a forward movement, and a light Corps to be organized for the advance under the command of Major Genl. Morgan, I resolved to proceed to Bedford next Morng. At this place a deputation was received from the County of Fayette consisting of a Colo. Mason  Terrence and  Clinton who came to give assurances that deposits for the Army might safely be made in that County, and any person sent from it for this purpose would be safe in doing it. They were desired to get there wheat ground up, and their Oats threshed out, to be in readiness to be drawn to any place, or places that might be required after the Army had crossed the Mountains. From Colo. Mason (who has been a uniform friend to Government) and from a variety of concurrant accounts, it appears evident that the people in the Western Counties of this State have got very much alarmed at the approach of the Army; but though Submission is professed, their principles remain the same; and that nothing but coercion, & example will reclaim & bring them to a due & unequivocal submission to the Laws.